Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 1 of 25 PageID #:
                                    4733



      ASSESSMENT OF TROUTMAN v. LOUISVILLE METRO DEPARTMENT OF
                        CORRECTIONS, ET. AL.

    Introduction

            Detailed below is this writer’s assessment of the above captioned case. Such

    assessment is based upon review of documents supplied to date and identified below. As

    such, this writer reserves the option of amending and/or enlarging upon this assessment if

    subsequent documents become available.



            By way of background, this writer is a project director of the National Center on

    Institutions and Alternatives, with an office in Mansfield, Massachusetts.           A nationally

    recognized expert in the field of suicide prevention in correctional facilities, this writer has

    served as project director for the only five national U.S. Justice Department-funded studies

    conducted of jail, prison, and juvenile suicide. This writer previously served as editor and

    project director for the Jail Suicide/Mental Health Update newsletter, a quarterly publication

    devoted to research, training and prevention that was funded by the U.S. Justice Department

    from 1986 through 2009. This writer has authored over 100 publications in the area of suicide

    prevention in jail, prison, and juvenile facilities. These publications are listed in the

    curriculum vitae attached as Exhibit 1.



            In addition, since 1983, this writer has served as a consultant in providing staff training

    and program assessment/development services in the area of suicide prevention in

    correctional facilities to various county and state jurisdictions throughout the country. This

    writer has also served as the suicide prevention consultant to the Special Litigation Section of

    the U.S. Justice Department’s Civil Rights Division and Office of Civil Rights and Civil
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 2 of 25 PageID #:
                                    4734
                                                   2


    Liberties of the U.S. Department of Homeland Security in their investigations of conditions

    of confinement in various correctional facilities; as well as serves as a consultant to several

    state departments of correction and state juvenile correctional agencies in the area of suicide

    prevention.



            Further, this writer has been appointed as a federal court monitor (and expert to

    special masters/monitors) in the monitoring of suicide prevention practices in several adult

    and juvenile correctional systems under court jurisdiction. Finally, this writer has served

    as an expert witness/consultant in over 400 litigation cases involving suicide in correctional

    facilities, and has been qualified as an expert in both federal and state courts throughout the

    country. Pursuant to Rule 26 of the Federal Rules of Civil Procedure, this writer’s expert

    witness consultation rates are $300 per hour for case file review, $350 per hour for report

    writing, and $1,400 for the first four hours of deposition/trial testimony and $350 per hour

    thereafter. A listing of deposition and trial testimony as an expert witness during the past four

    years is attached as Exhibit 2.



            This writer was a past recipient of the National Commission on Correctional Health

    Care’s Award of Excellence (2001) for outstanding contribution in the field of suicide

    prevention in correctional facilities. This writer’s work has been cited in the suicide

    prevention sections of various state and national correctional health care standards, and

    training curricula has been utilized by hundreds of correctional agencies throughout the

    country, including in this case by Correct Care Solutions (the contracted health care

    provider to the Louisville Metro Department of Corrections).
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 3 of 25 PageID #:
                                    4735
                                                    3




            Finally, as a result of research, technical assistance, and consultant work in the area of

    suicide prevention in correctional facilities, this writer has reviewed and/or examined over

    3,500 cases of suicide in jail, prison, and juvenile facilities throughout the country during the

    past 38 years.


    Documents Reviewed

            The following documents were reviewed in preparation of this assessment. They

    include:

            •   Third Amended Complaint;

            •   Various jail records for Charles Troutman in the Louisville Metro
                Department of Corrections (LMDC) from November 13, 2015 thru
                November 24, 2015;

            •   Various Correct Care Solutions (CCS) medical and mental health records
                for Mr. Troutman in the LMDC;

            •   Various incident reports regarding Mr. Troutman’s suicide attempt in the
                LMDC on November 13, 2015;

            •   Investigative Report of Mr. Troutman’s suicide by the LMDC’s
                Professional Standards Unit;

            •   Investigative Report of Mr. Troutman’s suicide by the Louisville Metro
                Police Department’s Public Integrity Unit;

            •   Various incident reports and recorded interviews of LMDC staff and
                inmates regarding Mr. Troutman’s suicide;

            •   Various LMDC policies and procedures, including Suicide Prevention
                and Intervention (04-4.08), Special Management Unit (03-3.01),
                Classification Assessment (05-1.02), and e-mail correspondence
                amongst LMDC classification personnel regarding the “single cell”
                protocol dated January 13, 2014 and November 16, 2016;
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 4 of 25 PageID #:
                                    4736
                                                        4


            •    Various CCS policies and procedures, including “OPS-100-G-05 Suicide
                 Prevention Program – Louisville, KY,” “G-05 Suicide Risk Reduction
                 Program,” and “Technical and Price Proposal” dated July 30, 2013;

            •    Various materials regarding mental health and suicide prevention training
                 from both LMDC and CCS, including LMDC’s “Mental Health and
                 Corrections” CCS’s “Suicide Risk Reduction for Correctional Nurses;”

            •    LMDC’s “Inmate Alert Report - No Bars Single Cell” dated November
                 24, 2015;

            •    Mr. Troutman’s “Inmate Movement Sheet” during his LMDC
                 confinement;

            •    Various case file documentation regarding the six (6) prior LMDC inmate
                 suicides of Mahmoud Hindi, Laron Moore, Jonathan Wright, Franklin
                 Bolton, Mark Webb, and James Ashby from October 2013 through
                 October 2015; and

            •    Deposition transcripts and accompanying exhibits for Martin Baker, Mark
                 Bolton, Kimberly Brown, Michael Callahan, James Cox, Heather
                 Denning, Kyle Ernst, Dustin Miller, Randall Ramey, Joseph Schindler,
                 Eric Schmitt, Donna Smith, Theresa Temple, Stephanie Troutman, Teresa
                 Wallace, and Terry Warden.



            Finally, this writer has reviewed the Kentucky Jail Standards within Title 501, Chapter

    3, Justice and Public Safety Cabinet, Kentucky Department of Corrections, as well as the

    following nationally recognized correctional standards: American Correctional Association

    (ACA)’s Performance-Based Standards for Adult Local Detention Facilities, 4th Edition

    (2004); National Commission on Correctional Health Care (NCCHC)’s Standards for Health

    Services in Jails, 9th Edition (2014); and the “Suicide Prevention and Intervention Standard”

    from the U.S. Department of Homeland Security’s Operations Manual ICE Performance-

    Based National Detention Standards (2011).1


    1
     The Kentucky Jail Standards do not address suicide prevention. The following national standards address
    suicide prevention: American Correctional Association (2004), Performance-Based Standards for Adult
    Local Detention Facilities, 4th Edition, Laurel, MD: Author; National Commission on Correctional Health
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 5 of 25 PageID #:
                                    4737
                                                        5



    Case Analysis

            This writer was asked by plaintiff’s counsel to examine all pertinent documents

    available in this case to date, and give an opinion as to whether, through policy and practice,

    the actions and/or inactions by the Louisville Metro Department of Corrections (LMDC) and

    contracted personnel were either contrary to, or inconsistent with, both national correctional

    standards and the standard of care, and were the proximate causes of Charles Troutman’s

    suicide in the LMDC on November 24, 2015.



            The methodology this writer utilizes to review a suicide is to review and analyze

    documentation, determine the facts upon which to rely and compare the actions of officials

    and their staff to the applicable state and/or national standards, as well as well-established

    reasonable practices in the correctional facility setting, in this case, a county jail facility. This

    writer then bases his professional opinions on this comparison, as well as my education,

    training and experience, including conducting the only five national studies on inmate suicide

    for the US Justice Department, developing training curricula on suicide detection and

    prevention in jail and prison facilities, developing and/or revising suicide prevention policies,

    and acting as a federal court monitor in jail, prison, and juvenile facilities throughout the

    country.




    Care (2014), Standards for Health Services in Jails, 9th Edition, Chicago, IL: Author; and U.S. Department
    of Homeland Security (2011), Immigration and Customs Enforcement, Operations Manual ICE
    Performance-Based National Detention Standards, Washington, DC: Author.
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 6 of 25 PageID #:
                                    4738
                                                  6


                                         Charles Troutman

           According to available records, Charles Troutman, 47-years-old, was arrested by

    Louisville Metro Police Department officers on various drug-related charges during the

    evening of November 12, 2015. He was subsequently transported to the Main Jail Complex

    (also referred to as the Hall of Justice) of the Louisville Metro Department of Corrections

    (LMDC). Mr. Troutman was booked into the Main Jail Complex at approximately 12:48am

    on November 13, 2015 and, apart from attending his initial arraignment hearing, remained

    in a holding cell for the next 18 hours.



           At approximately 6:05pm on November 13, a correctional officer (Vanover)

    observed Mr. Troutman to be asphyxiating himself with a piece of Kerlix gauze wrapped

    tightly around his neck “so tight that I could not get a finger in,” according to the officer’s

    report. The inmate was observed to be “lying on the ground lightly shaking and spitting.”

    Mr. Troutman appeared unresponsive and Officer Vanover called for an emergency

    response. The officer subsequently entered the cell and was able to remove the ligature so

    that Mr. Troutman became responsive, asking the officer “why I didn’t just leave him for

    a few more minutes.” When later asked by Sergeant Eric Schmitt why he tried to commit

    suicide, Mr. Troutman responded that “He was a junkie and had no reason to live because

    he was going to get 20 years for his charges.” He was then seen by the intake nurse (Heather

    Denning) and placed on suicide precautions (i.e., “Level 1”) which resulted in his transfer

    to an observation cell, removal of his clothing and issuance of a safety smock, and
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 7 of 25 PageID #:
                                    4739
                                                        7


    requirement for observation at 15-minute intervals.2 Nurse Denning identified Mr.

    Troutman’s problem list as: “Hypertension Not Otherwise Specified, Drug Withdrawal,

    Suicide and Self-Inflicted Injury Not Otherwise Specified.”



            Following his suicide attempt, Mr. Troutman was also provided with intake medical

    screening by Nurse Denning.3 According to the medical screening, Mr. Troutman self-

    reported daily use of both heroin and methamphetamine, and had last taken heroin the day

    before. He did not self-report or show any signs of detoxification. Although denying any

    current and prior history of mental illness or mental health treatment, Mr. Troutman self-

    reported “3-4” prior suicide attempts during 2015. (Nurse Denning did not initiate any

    inquiry regarding these recent suicide attempts.) As demonstrated by his suicide attempt in

    the holding cell, he also expressed current suicidal ideation. According to Nurse Denning’s

    documentation on the intake medical screening form, Mr. Troutman answered “yes” to the

    following questions/observations: signs of depression; expressing feelings of hopelessness;

    appears anxious, afraid, or angry; and appears embarrassed or ashamed. In addition to

    placement on suicide precautions, Nurse Denning also placed Mr. Troutman on a

    detoxification protocol.



            The following day on November 14, Mr. Troutman was seen by a mental health

    clinician (Earl Ellis) from Correct Care Solutions (CCS).4 Mr. Ellis did not complete an


    2
      Review of the Medical/Mental Health Observation Forms completed by LMDC officers from November
    13 through November 16, 2015 found that there were several violations of the required observation at 15-
    minute intervals.
    3
      It was unclear from documentation in the medical chart whether part of the intake medical screening had
    been completed prior to his suicide attempt.
    4
      Correct Care Solutions (CCS) was the contracted health care provider to the Louisville Metro Department
    of Corrections.
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 8 of 25 PageID #:
                                    4740
                                                  8


    the “Suicide Watch Initial Assessment” as required, rather he completed a “Self-Harm

    Watch/Mental Health Observation Follow-Up Note.” According to the clinician’s note,

    “Patient stated ‘I’m not good at all, I’m dying! The nurses don’t like me because of a junkie.

    Patient reported sleep disturbance and minimal appetite. Patient denied current SI or HI

    and stated ‘I just want to get out of this room.’” Suicide precautions were continued. Mr.

    Troutman was again seen by Mr. Ellis the following day (November 15), with the progress

    note stating that “Patient presented to MHP stating ‘I wanna file a grievance! I haven’t

    been out of here since Friday, I wanna shower and go to the dayroom.” Patient denied HI

    or SI, ‘stating absolutely not, I love myself the most.’ Patient reported positive appetite and

    interactions with peers. Patient noted significant sleep disturbance, likely related to detox.”

    Suicide precautions were continued.



           The following day (November 16), Mr. Troutman was seen by another mental

    health clinician (Mark Krank) who noted that the inmate “denies making any self-harm

    statements. ‘They told me I’d see the doctor and get out of here today.’ He denies any self-

    harm ideations.” Suicide precautions were continued. Mr. Troutman was also seen later

    that day by the CCS psychiatrist (Donna Smith, MD) who completed a “Behavioral Health

    Psychiatric Provider Initial Evaluation.” According to Dr. Smith’s assessment, “I/M seen

    and evaluated while on level one. While in holding I/M had wrapped curlex, hand had been

    bandaged with it, around his neck in a suicide attempt. I/M said he did it on purpose because

    the guard was mean to him and he wanted out of holding and up to gp. He denied it was an

    actual suicide attempt and adamantly denies SI/HI/AH currently and was calm and
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 9 of 25 PageID #:
                                    4741
                                                           9


    cooperative during evaluation.”5 Mr. Troutman denied any history of mental illness or prior

    mental health treatment, but did self-report a suicide attempt at age 13 by ingesting aspirin.

    He also stated that he was in a coma for nine days last year following “a blow to the head.

    Says he now stutters sometimes. HTN as well.” Mr. Troutman also reported a long history

    of drug use, including daily heroin and methamphetamine use. Dr. Smith found his mental

    status to be within the normal range, but insight and judgment was assessed as being “fair.”

    Dr. Smith determined that Mr. Troutman could be discharged from suicide precautions and

    housed in general population. No follow-up was ordered, although it was required by

    policy. In addition, a treatment plan for Mr. Troutman was not developed, although it was

    required by policy.



             The following day (November 17), Mr. Troutman was also discharged from the

    detoxification protocol and re-housed in Unit 6, Dorm 6 of the Main Jail Complex (MJC).

    In addition, Stephanie Troutman (the inmate’s daughter) called the MJC during the

    morning of November 17 to inquire about the health status of her father. Although

    verification of the telephone call was contained on the LMDC Classification “Inmate

    Movement Sheet” for Mr. Troutman, the context of the telephone call was not included in

    the narrative. However, according to the deposition testimony of Ms. Troutman, she called

    the MJC that day and wanted to talk to a mental health clinician regarding her father. When


    5
     It was noteworthy that Dr. Smith subsequently testified during her deposition on December 19, 2017 that
    all the information utilized to assess Mr. Troutman’s suicide attempt on November 13, 2015 was from the
    inmate himself, and she did not remember reviewing any written reports of the incident or talk with any
    officers or nursing personnel. In fact, Dr. Smith testified at page 87 of her deposition that the description of
    the incident in Officer Vanover’s report “seems more serious” than how Mr. Troutman described the
    suicide attempt. Dr. Smith also did not recall reviewing the intake medical screening form and incident
    report for Mr. Troutman that was completed by Nurse Denning, but that the additional information
    contained in the nurse’s documentation would have been helpful to her evaluation, particularly “because of
    the hopelessness” (at page 147) expressed by Mr. Troutman to the nurse.
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 10 of 25 PageID #:
                                    4742
                                                  10


     informed that mental health personnel were not available at that time, she informed the

     unidentified individual taking the message (likely a “correction technician”) that her father

     had complained “that the counselor kind of acted disinterested, and I wanted to let him

     know that he had - a previous traumatic brain injury and he was in the hospital. And I told

     them about that a little bit, that situation, and that he had been crying on the phone to me

     and he wasn’t a crier normally, that he was upset. I reminded him of his previous suicide

     attempt and asked if she could maybe, you know, talk to him in depth.”



            Despite Stephanie Troutman calling the Main Jail Complex regarding her father on

     November 17, Mr. Troutman was not seen by any mental health personnel.



            During the evening of the following day (November 18), Mr. Troutman was

     involved in a verbal altercation with another inmate and rehoused in the Community

     Correctional Center (CCC), Unit 4 North 1 at approximately 2:36am on November 19.

     Two days later during the evening of November 21, Mr. Troutman was involved in a

     physical altercation with another inmate and returned to the MJC. Initially housed in “Unit

     J1 Passive Booking” at approximately 9:57pm, Mr. Troutman was relocated to “Unit J1

     Rear Security Dorm 2” at 11:48pm. Two days later on November 23, he was escorted to a

     court hearing in which it was determined that his criminal case would be forwarded to a

     grand jury.



            On November 24, 2015, LMDC Classification received notification that Mr.

     Troutman had incurred a disciplinary infraction as a result of his physical altercation with
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 11 of 25 PageID #:
                                    4743
                                                  11


     the above inmate on November 21. At approximately 3:58pm, James Cox [a Prisoner

     Classification Interviewer (PCI) also referred to as a “Classification Specialist”] contacted

     Nurse Kimberly Brown in a Medical Unit by telephone and requested clearance for Mr.

     Troutman to be placed in a single cell of the MJC segregation unit. Nurse Brown informed

     Mr. Cox that she would pass the message along to the Charge Nurse who was authorized

     to make such decisions. Mr. Cox, however, did not wait to hear back from medical

     personnel regarding the proposed housing clearance. Rather, approximately 4½ hours later,

     PCI Cox authorized Mr. Troutman to be relocated from “Unit J1 Rear Security Dorm 2” to

     “Unit 5, Dorm 9, Cell 2” at 8:32pm. Of significance, Unit 5 (H5), Dorm 9, Cell 2 of the

     segregation unit is a cell with open-faced bars and, as described below, inmates with prior

     histories of suicidal behavior (such as Charles Troutman) were prohibited from being

     placed in barred single cells without clearance from health care personnel.



            Approximately two hours later at 10:47pm on November 24, 2015, a correctional

     officer (Dustin Miller) found Mr. Troutman hanging from the bars by a sheet in his

     segregation cell (H5, Dorm 9, Cell 2). An emergency response was initiated and other

     officers and medical staff responded to the scene. Cardiopulmonary resuscitation was

     initiated. Mr. Troutman was subsequently transported to a local hospital and pronounced

     dead a few days later on November 28, 2015.



     Opinions

            Based upon review of the case file materials and above summary, this writer offers

     the following opinions. Such opinions are based upon a reasonable degree of professional
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 12 of 25 PageID #:
                                    4744
                                                          12


     certainty. Although these opinions do not include a critique of any clinical judgment

     utilized by mental health clinicians in this case, the opinions do include a review of the

     standard of care by which clinicians are expected to provide a written suicide risk

     assessment, as well as follow-up assessments and treatment planning for inmates

     discharged from suicide precautions.



              First, Charles Troutman should not have been housed in a single cell with

     inherently dangerous bars conducive to a suicide attempt by hanging. Based upon prior

     suicides within the Louisville Metro Department of Corrections,6 the LMDC developed an

     unwritten custom and practice of prohibiting inmates who had previously attempted suicide

     and/or had been identified as previously expressing suicidal ideation from being housed in

     single cells with bars on the doors. This unwritten custom and practice was commonly

     referred to as the “no bars” policy within the LMDC and affected inmates were required to

     be placed on a daily “Inmate Alert Report - No Bars Single Cell” list. This initiative was

     supported by findings from this writer’s national studies of inmate suicide (as well as other

     research) which found that 34 percent of inmates who committed suicide had prior histories

     of a suicidal behavior, including placement on suicide precautions during confinement.7


     6
       There were at least six inmate suicides in the LMDC in the two years preceding Mr. Troutman’s death.
     Almost all (5 of 6) of the suicides took place in the segregation units of the Main Jail Complex (MJC), and
     almost all (4 of 6) involved hanging from the dangerous bars in the cell doors. For example, although
     Mahmoud Hindi committed suicide by hanging from the bunk in his MJC segregation unit cell in October
     2013, Laron Moore committed suicide by hanging from the bars in his MJC segregation unit cell in January
     2014. Jonathan Wright committed suicide by hanging from the bars in his MJC segregation unit cell in
     October 2014. Franklin Bolton committed suicide by hanging from the bars in his MJC segregation unit
     cell in February 2015. Mark Webb committed suicide by hanging in the bathroom of his CCC unit cell in
     May 2015. James Ashby committed suicide by hanging from the bars in his MJC segregation unit cell in
     October 2015.
     7
       See, for example, Hayes, L.M., “National Study of Jail Suicides: 20 Years Later,” Journal of Correctional
     Health Care, 18 (3), 2012; National Study of Jail Suicides: 20 Years Later, Washington, DC: National
     Institute of Corrections, U.S. Department of Justice, April 2010. In addition, He et al. (2001) found a strong
     association with completed suicides and prior suicide attempts during confinement. The researchers
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 13 of 25 PageID #:
                                    4745
                                                        13


     This writer’s same research found that the vast majority (93%) of jail suicides occur by

     hanging and many involved use of bars and cell doors.



             Although there was conflicting deposition testimony in this case as to when the

     policy was initiated and the criteria for placement on the “Inmate Alert Report - No Bars

     Single Cell” daily list, almost all of the information in this case indicated that the unwritten

     policy and practice began on or before the suicide of inmate Laron Moore in January 2014.8

     Mr. Moore had been previously identified as experiencing serious mental illness, seen by

     mental health clinicians numerous times during his LMDC confinement, and had

     previously attempted suicide by hanging on August 6, 2013, resulting in his placement on

     suicide precautions. He was subsequently found hanging from the bars of his segregation

     unit cell several months later on January 4, 2014. In the alternative, according to the

     deposition testimony of Kyle Ernst, who was a classification supervisor in the LMDC, the

     “no bars alert” was initiated in approximately 2012-2013 “to make sure that inmates that

     have been past identified as a – as a history, we make sure they get checked prior to – prior

     to being moved to a floor and being misplaced in the wrong cell where they could hurt

     themselves” (at page 29).


     reviewed Texas prison suicides occurring over a 12-month period and found that over 64% of inmates
     committing suicide had made at least one prior suicide attempt while in prison (see He XY, Felthous AR,
     Holzer CE, et al: “Factors in Prison Suicide: One Year of Study in Texas,” Journal of Forensic Sciences
     46: 896-901, 2001).
     8
       PCI Cox testified at his deposition that he was not aware of such a policy, but it noteworthy that the
     “Inmate Alert Report - No Bars Single Cell” list was issued by his Classification Department on a daily
     basis and he somehow knew to call medical personnel for clearance of Mr. Troutman. As Kyle Ernst, the
     LMDC classification supervisor stated in his deposition, if PCI Cox was unaware of the no bars policy,
     “why would he make the initial call to medical” (at pages 93-94) on November 24 to notify them he needed
     medical clearance to place Mr. Troutman in the segregation unit. Both Mark Bolton, LMDC Director, and
     Martin Baker, LMDC Offender Services Manager (overseeing classification), were vague as to their
     respective explanations as to why Mr. Troutman was not listed on the “Inmate Alert Report - No Bars
     Single Cell” list, even suggesting that Mr. Troutman’s suicide attempt on November 13 was not serious and
     occurred in order to “manipulate” his housing.
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 14 of 25 PageID #:
                                    4746
                                                 14




            Following the suicide of inmate Moore on January 4, 2014, Mr. Ernst sent an e-

     mail to all classification personnel, as well as medical staff, on January 13, 2014 to

     reinforce the “no bars alert” protocol regarding medical clearance for inmates placed in

     single cells. The e-mail stated:

            “From this point on anytime a Sgt calls you for a single cell, let them know
            you will call them back. You are to call Medical 574-2145 speak with a
            supervisor and say ‘I have an inmate that has to be housed in a single cell,
            is there any medical conditions that classification needs to make Security
            aware of before moving him into a single cell.’ The PCI will then notify the
            Sgt. that the inmate can or can’t be housed in a single cell, at the same time
            updating the notes with WHO you spoke with in medical, what was the
            condition if any, who in security you notified. This is to be documented in
            the inmate notes.”


     In addition, a “Special Management Unit Medical Notification Form” was created to

     document the communication between classification and medical personnel. The form was

     attached to the LMDC Special Management Unit policy (No. 03-3.01).



            Further, LMDC’s “Inmate Alert Report - No Bars Single Cell” list dated November

     24, 2015 contained the names of nine (9) inmates who had histories of suicide attempts and

     suicidal ideation and, based on such behavior, were prohibited from being housed in single

     cells with bars. Such designations were made on these nine (9) inmates on October 9,

     2014, November 6, 2014, February 9, 2015, March 30, 2015, August 28, 2015, September

     16, 2015, October 19, 2015, October 26, 2015, and November 22, 2015; providing ample

     evidence the no bars policy had been implemented well before Mr. Troutman’s

     confinement. As such, despite his suicide attempt in LMDC custody on November 13,
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 15 of 25 PageID #:
                                    4747
                                                 15


     2015, LMDC personnel failed to place Mr. Troutman on the “Inmate Alert Report - No

     Bars Single Cell” list along with these nine (9) other inmates.



            In conclusion, any claim in this case that the “no bars policy” was not formalized,

     not applicable to all inmates with recent suicidal behavior, and/or not implemented until

     after Mr. Troutman’s death was not consistent with the evidence in this record. In addition,

     according the deposition testimony of Teresa Wallace, CCS Health Services Administrator

     (HSA), there was no reasonable explanation for medical personnel failing to respond to

     PCI Cox’s telephone request, and that Nurse Brown should have located the charge nurse

     and that the charge nurse should have responded back to classification. HSA Wallace also

     could not explain why Mr. Troutman was not placed on the “Inmate Alert Report - No Bars

     Single Cell,” and that he should not have been housed in the segregation unit prior to

     clearance by medical personnel. In addition, Joseph Schindler, who was a CCS charge

     nurse, testified at his deposition that both LMDC and CCS had consistent “no bars” policies

     (at page 20); these policies were initiated well before Mr. Troutman’s suicide (at page 57);

     he never received the clearance request from PCI Cox or any other classification or medical

     personnel (at page 71); Mr. Troutman should have never been placed in segregation

     without medical clearance (at page 53); and that if aware of Mr. Troutman’s suicide attempt

     on November 13, he would not have approved the segregation placement into a barred cell,

     but rather referred the inmate to mental health clinician for assessment (at pages 31 and

     48).
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 16 of 25 PageID #:
                                    4748
                                                  16


            As such, the combined failure of LMDC personnel to place Mr. Troutman on the

     “Inmate Alert Report - No Bars Single Cell” list, failure of medical personnel to respond

     to classification, and the decision to place Mr. Troutman in segregation without clearance

     from medical personnel, resulted in his inappropriate placement in a single cell with

     inherently dangerous cell bars that were utilized as the anchoring device in his suicide.



            Second, in addition to the above e-mail notification to both classification and

     medical personnel by Classification Supervisor Ernst and the creation of the “Special

     Management Unit Medical Notification Form,” as well as the “Inmate Alert Report - No

     Bars Single Cell” list protocol, the LMDC Special Management Unit policy (No. 03-3.01)

     also required that “When an inmate is transferred to segregation, Health Services Staff are

     notified immediately and provide assessment and review as indicated by protocols

     established by the health authority” (at page 5). Such a policy directive is a basic standard

     of care requirement to ensure that there are no health care concerns (e.g., placing an inmate

     with a recent history of suicidal behavior by hanging in an inherently dangerous cell with

     bars) that contraindicate an inmate’s placement in segregation. This was an additional

     policy requirement that was violated in Mr. Troutman’s case.



            Third, without opining about any clinical judgment utilized by any mental health

     clinicians in this case, the CCS mental health clinician (Earl Ellis) who initially saw Mr.

     Troutman on November 14, 2105 following his suicide attempt the previous day, failed to

     conduct and document a reasonable suicide risk assessment for Mr. Troutman. The

     standard of care requires that documentation of a comprehensive assessment of suicide risk
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 17 of 25 PageID #:
                                    4749
                                                       17


     includes sufficient description of the current behavior and justification for either placement

     on, or discharge from, suicide precautions. The assessment should include a brief mental

     status examination (MSE), listing of chronic and acute risk factors (including prior history

     of suicidal behavior), listing of any protective factors, level of suicide risk (e.g., low,

     medium, or high), and a treatment plan.9 Level of risk determines whether the inmate

     requires constant observation or observation at a less frequent interval (e.g., 15-minutes).

     In addition, standards from the National Commission on Correctional Health Care require

     that:

             “An evaluation, conducted by a qualified mental health professional,
             designates the individual’s level of suicide risk, level of supervision needed,
             and need for transfer to an inpatient mental health facility or program.
             Patients are reassessed regularly to identify any changes in condition
             indicating a need for a change in supervision level or required transfer or
             commitment. The evaluation includes procedures for periodic follow-up
             assessment after the individual’s discharge from suicide precautions.”


             The initial interaction between Mr. Ellis and Mr. Troutman simply resulted in the

     clinician completing a “Self-Harm Watch/Mental Health Observation Follow-Up Note.”

     Other than a brief MSE, the note failed to list any chronic and acute risk factors (including

     inquiry into Mr. Troutman’s alleged multiple suicide attempts during 2015 as self-reported

     during the intake medical screening), listing of any protective factors, level of suicide risk

     (e.g., low, medium, or high), and a treatment plan. This encounter was certainly not a

     suicide risk assessment and Mr. Ellis violated CCS policy. For example, pursuant to CCS

     policy, mental health clinicians were required to complete the CCS “Suicide Watch Initial

     Assessment” form. The policy required that the assessment include “Events leading to



     9
      See American Psychiatric Association (2003), “Practice Guideline for the Assessment and Treatment of
     Patients with Suicidal Behaviors,” American Journal of Psychiatry, (160) 11: 1-60 (Supplement).
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 18 of 25 PageID #:
                                    4750
                                                   18


     placement on suicide watch; Mental Status Examination; the Columbia Suicide Severity

     Rating Scale, screening version; Corrections-specific risk factors and protective factors;

     Treatment plan with treatment goals; Property the inmate is permitted, Referrals and

     consultation that are needed (see CCS’s “OPS-100-G-05 Suicide Prevention Program –

     Louisville, KY” policy).



            In addition, contrary to the standard of care, Donna Smith, MD, the CCS

     psychiatrist (as well as the other mental health clinicians) failed to develop a treatment plan

     for Mr. Troutman as a result of discharging the inmate from suicide precautions on

     November 16. The CCS “OPS-100-G-05 Suicide Prevention Program – Louisville, KY”

     policy required that “treatment plans addressing suicidal ideation and its reoccurrence are

     developed, and patient follow-up occurrence as clinically indicated.” This policy was

     somewhat consistent with NCCHC and other national correctional standards which stated

     that, mental health clinician(s) were required to develop treatment plans for inmates

     discharged from suicide precautions that “describe signs, symptoms, and the circumstances

     in which the risk for suicide is likely to recur, how recurrence of suicidal thoughts can be

     avoided, and actions the patient or staff can take if suicidal thoughts do occur” (see

     NCCHC, 2014).



            Finally, and perhaps most importantly, contrary to the standard of care and CCS

     policy, mental health clinicians failed to provide any follow-up assessments of Mr.

     Troutman following his discharge from suicide precautions on November 16, 2015. As

     clearly required by NCCHC standards, a facility’s suicide prevention policy shall include
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 19 of 25 PageID #:
                                    4751
                                                  19


     “procedures for periodic follow-up assessment after the individual’s discharge from suicide

     precautions.” In addition, the CCS “OPS-100-G-05 Suicide Prevention Program –

     Louisville, KY” policy clearly stated (in bold font) “Behavioral health staff conduct a

     face-to-face evaluation with the patient no later than 7 days after removal from

     suicide watch to assess adjustment to population. The mental health professional may

     determine that additional clinical visits are indicated. Site specific policy may require more

     frequent follow-up for individuals taken off of suicide watch.”



            Finally, the “CCS Suicide Risk Reduction for Correctional Nurses” training

     curriculum which, according to the deposition testimony of HSA Wallace, was required to

     be completed by both nursing and mental health personnel, required “follow-up procedures

     for behavioral health care with suicidal patients should occur less than 7 days after release

     from observation status” (at page 11 of curriculum). Specific to this case, HSA Wallace

     testified that Mr. Troutman “would have a treatment plan. The psychiatrist would’ve

     specified in the treatment plan how often he needs to follow up” (at page 151). It would

     also have been appropriate for the psychiatrist to specify in Mr. Troutman’s treatment plan

     that he was prohibited from being housed in a single cell with bars based upon his recent

     prior suicide attempt in the LMDC.



            Dr. Smith, the CCS psychiatrist, provided inconsistent testimony during her

     deposition regarding the requirements for follow-up after discharge from suicide

     precautions. For example, when initially asked if she made a determination as to whether

     inmates discharged from suicide precautions were or were not provided follow-up by
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 20 of 25 PageID #:
                                    4752
                                                  20


     mental health personnel, Dr. Smith stated that “I made that decision on most of the inmates

     on my unit that I saw” (at page 39). Dr. Smith later stated that another mental health

     clinician would “usually follow up and see them every week” (at page 71). When

     explaining why she wrote “no” follow-up on her assessment form when discharging Mr.

     Troutman from suicide precautions on November 16, 2015, Dr. Smith testified “that’s the

     way we put it when there was no MD follow-up, but everyone that was on our unit is

     followed up by a mental health professional” (at page 115). Despite such testimony, the

     facts in this case indicated that Mr. Troutman never received any contact by either Dr.

     Smith or any other mental health clinician following his discharge from suicide precautions

     on November 16, 2015 (including following the concerning telephone call from Stephanie

     Troutman on November 17).



            Fourth, the Louisville Metro Department of Corrections had grossly inadequate

     policies, procedures, and practices in the area of jail suicide prevention that were contrary

     to not only the standard of care, but national correctional standards. Such policies were

     also contrary to the CCS suicide prevention policies. A sound written suicide prevention

     policy is a prerequisite for running a correctional facility of any size. The importance of

     written policy in suicide prevention is clearly stated in the American Correctional

     Association (ACA)’s Performance-Based Standards for Adult Local Detention Facilities

     (4-ADLF-4C-32): “A suicide-prevention program is approved by the health authority and

     reviewed by the facility or program administrator. It includes specific procedures for

     handling intake, screening, identifying, and supervising of a suicide-prone inmate and is

     signed and reviewed annually,” and recommends annual training in the “signs of suicide
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 21 of 25 PageID #:
                                    4753
                                                      21


     risk” and “suicide precautions.”10 In addition, the National Commission on Correctional

     Health Care (NCCHC)’s Standards for Health Service in Jails (J-G-05) requires each jail

     to have a written suicide prevention plan that includes the following components:

             1) Training. All staff members who work with inmates are trained to
             recognize verbal and behavioral cues that indicate potential suicide, and
             how to respond appropriately. Initial and at least biennial training are
             provided, although annual training is highly recommended.

             2) Identification. The receiving screening form contains observation and
             interview items related to the inmate’s potential suicide risk. If a staff
             member identifies someone who is potentially suicidal, the inmate is placed
             on suicide precautions and is referred immediately to mental health staff.

             3) Referral. There are procedures for referring potentially suicidal inmates
             and those who have attempted suicide to mental health care providers or
             facilities. The procedures specify a time frame for response to the referral.

             4) Evaluation. An evaluation, conducted by a qualified mental health
             professional, designates the individual’s level of suicide risk, level of
             supervision needed, and need for transfer to an inpatient mental health
             facility or program. Patients are reassessed regularly to identify any
             changes in condition indicating a need for a change in supervision level or
             required transfer or commitment. The evaluation includes procedures for
             periodic follow-up assessment after the individual’s discharge from suicide
             precautions.

             5) Housing. Unless constant supervision is maintained, a suicidal inmate
             is not isolated. Rather, he or she is housed in the general population, mental
             health unit, or medical infirmary, and located in close proximity to staff.
             All cells or rooms housing suicidal inmates are as suicide-resistant as
             possible (i.e., without protrusions of any kind that would enable the inmate
             to hang himself/herself).

             6) Monitoring. There are procedures for monitoring an inmate who has
             been identified as potentially suicidal. Regular, documented supervision
             should be maintained, usually every 15 minutes or more frequently if
             necessary. While there are several protocols for monitoring suicidal
             inmates, when an actively suicidal inmate is housed alone in a room,
             supervision through continuous monitoring by staff should be maintained.
             Other supervision aids (e.g., closed circuit television, inmate companions


     10
      American Correctional Association (2004), Performance-Based Standards for Adult Local Detention
     Facilities (4th Edition), Lanham, MD: Author.
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 22 of 25 PageID #:
                                    4754
                                                          22


              or watchers) can be used as a supplement to, but never as a substitute for,
              staff monitoring.

              7) Communication. Procedures for communication between health care
              and correctional personnel regarding the status of the inmate are in place to
              provide clear and current information. These procedures also include
              communication between transferring authorities (e.g., county facility,
              medical/psychiatric facility) and facility correctional personnel.

              8) Intervention. There are procedures addressing how to handle a suicide
              attempt in progress, including appropriate first-aid measures.

              9) Notification. Procedures are in place stating when correctional
              administrators, outside authorities, and family members are notified of
              potential, attempted, or completed suicides.

              10) Reporting. Procedures for documenting the identification and
              monitoring of potential or attempted suicides are detailed, as are procedures
              for reporting a completed suicide.

              11) Review. There are procedures for medical and administrative review
              if a suicide or a serious suicide attempt (as defined by the suicide plan)
              occurs. See J-A-10 Procedure in the Event of an Inmate Death for details on
              these processes.

              12) Critical incident debriefing. The facility administrator specifies the
              procedures for offering timely critical incident debriefing to all affected
              personnel and inmates. Critical incident debriefing is a process whereby
              individuals are provided an opportunity to express their thoughts and
              feelings about a critical incident (e.g., suicide attempt, suicide), develop an
              understanding of critical stress symptoms, and develop ways of dealing with
              those symptoms.11


              The U.S. Department of Homeland Security’s Operations Manual ICE Performance-

     Based National Detention Standards requirements for a sound suicide prevention program

     mirror those of the NCCHC standards.12


     11
        Ibid. As a nationally-recognized expert in the area of suicide prevention in correctional facilities, NCCHC
     has regularly requested this writer’s assistance in critiquing and revising this provision when the standards
     are updated every several years, as well as developed a guide for the development of suicide prevention
     policies which is contained as an appendix to each edition of the NCCHC standards and/or contained on the
     organization’s website.
     12
        U.S. Department of Homeland Security (2011), Immigration and Customs Enforcement, Operations
     Manual ICE Performance-Based National Detention Standards, Washington, DC: Author.
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 23 of 25 PageID #:
                                    4755
                                                          23




              Although state and national correctional standards are generally not legally binding

     and do not set constitutional requirements, the U.S. Supreme Court has stated that such

     standards have the ability to serve as guidelines or benchmarks in assessing “duty of care”

     or “reasonable conduct.”13 With that said, numerous jurisdictions throughout the country

     are required through court-orders and/or settlement agreements to develop and maintain

     comprehensive suicide prevention programs in their jail, prison, and juvenile systems that,

     as indicated above, include staff training, intake screening/assessment, safe housing, levels

     of observation, emergency response, and mortality reviews based upon national

     correctional standards.14 Others, such as the Louisville Metro Department of Corrections,

     become accredited by the ACA and NCCHC and, therefore required to have a reasonable

     suicide prevention policy.



              Although the LMDC suicide prevention policy (Suicide Prevention and Intervention,

     No. 04-4.08) referenced both the ACA and NCCHC standards,15 and contained procedures

     regarding intake screening, training, and responding to a suicide attempt; it failed to provide

     any written procedure or guidance as to the suicide risk assessment process utilized by either

     medical and/or mental health personnel, as well as the reassessment process utilized by such

     personnel; it failed to provide any written procedure or guidance as to whether the suicidal

     inmate should be placed in a suicide-resistant cell; it failed to provide options for multiple




     13
        See Rhode v. Chapman, 452 U.S. 337 (1981), Bell v. Wolfish, 441 U.S. 520 (1979).
     14
        See the Civil Rights of Institutionalized Persons Act (CRIPA), 42 U.S.C. § 1997a et seq., and U.S. Justice
     Department’s Civil Rights Division, Special Litigation Section: https://www.justice.gov/crt/special-
     litigation-section-cases-and-matters0#corrections.
     15
        The CCS suicide prevention policies also referenced both the ACA and NCCHC standards.
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 24 of 25 PageID #:
                                    4756
                                                    24


     levels of observation of suicidal inmates other than 15-minute intervals (and, therefore,

     ignoring the ACA and NCCHC requirements that inmates identified as high risk for suicide

     necessitate constant observation); it failed to provide any written procedure or guidance

     regarding those medical and/or mental health personnel authorized to downgrade and/or

     discharge an inmate from suicide precautions; it failed to provide any written procedure or

     guidance regarding treatment planning for suicidal inmates, as well as follow-up assessments

     by medical and/or mental health personnel following release from suicide precautions; and

     failed to provide any written procedure or guidance regarding the mortality review process

     following an inmate suicide.



             Finally, contrary to the standard of care and NCCHC standards, the LMDC practices

     allowed for the use of “inmate watchers” to provide constant observation of suicidal inmates.

     There are several ethical, legal, and practical problems associated with this practice, including

     the requirement of the NCCHC standards to only allow for inmate watchers (or “inmate

     companions”) to “be used as a supplement to, but never as a substitute for, staff monitoring.”

     Therefore, inmates at high risk for suicide requiring constant observation by designated staff,

     not another inmate. In addition, the LMDC practice of allowing inmate watchers to provide

     constant observation of suicidal inmates was contrary to the CCS suicide prevention policy

     that required either a “correctional officer or other trained staff member” to provide such

     constant observation.



             In conclusion, it would be this writer’s opinion that the combined failure of LMDC

     and CCS personnel to follow written policies and unwritten custom and practice, including
Case 3:16-cv-00742-DJH-CHL Document 143-23 Filed 05/21/19 Page 25 of 25 PageID #:
                                    4757
                                                  25


     the failure to place Charles Troutman on the “Inmate Alert Report - No Bars Single Cell” list

     following his suicide attempt on November 13, 2015, failure to document a reasonable and

     comprehensive initial suicide risk assessment for Mr. Troutman on November 14, 2015,

     failure to develop a treatment plan for Mr. Troutman on November 16, 2015, failure to provide

     timely follow-up to Mr. Troutman by a mental health clinician after discharge from suicide

     precautions on November 16, 2015, and failure to obtain assessment and clearance for Mr.

     Troutman by medical staff prior to segregation placement were all proximate causes of his

     suicide on November 24, 2015.



     Respectfully Submitted By:


     /s/ Lindsay M. Hayes
     Lindsay M. Hayes
     October 5, 2018
